              Case 5:19-cv-01410 Document 1 Filed 12/04/19 Page 1 of 13



                         THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS


PRINCESS B. MAGELLAN,                 §
     Plaintiff,                       §
                                      §
      v.                              §             Civil Action No.
                                      §
                                      §
KEVIN K. MCALEENAN, Acting Secretary, §
Department of Homeland Security,      §             JURY DEMANDED
      Defendant                       §
                                      §

                                         COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Plaintiff PRINCESS B. MAGELLAN, in the above numbered and entitled case,

complains of KEVIN K. MCALEENAN, ACTING SECRETARY, DEPARTMENT OF

HOMELAND SECURITY (DHS). (Hereafter, “Defendant and/or Agency”), Defendant in the

above numbered and entitled case, and for cause(s) of action would respectfully show unto the

Court and jury as follows:

                                          I. PARTIES

       1.       Plaintiff, PRINCESS B. MAGELLAN is a citizen of the United States, is the age

of 55, who is employed as a GS-12 Mission Support Specialist, by the DEPARTMENT OF

HOMELAND SECURITY at the Agency’s facility in San Antonio, Texas, during the time

period wherein the present of cause of action accrued.

            PRINCESS B. MAGELLAN is a federal employee within the meaning of 29 U.S.C. §

633(a) et seq, Section 701(f) and Section 717(a) of Title VII, 42 U.S.C. Sec. 2000e(f) and 16(a)

and at all relevant times was a federal employee. PRINCESS B. MAGELLAN (Hereafter


                                                1
             Case 5:19-cv-01410 Document 1 Filed 12/04/19 Page 2 of 13



“Princess”) is a resident of the city of Helotes, Texas.

       2.      Defendant KEVIN K. MCALEENAN is the ACTING SECRETARY OF THE

DEPARTMENT OF HOMELAND SECURITY, which is an agency of the United States

government. Defendant does business at the United States Department of Homeland Security,

3801 Nebraska Ave, NW, Washington, DC 20016. Defendant KEVIN K. MCALEENAN is sued

in his official capacity as ACTING SECRETARY OF THE DEPARTMENT OF HOMELAND

SECURITY, and as such, is amenable to suit as provided in 29 U.S.C. § 633(a) et seq and

Section701(f) and Section 717(a) of Title VII, 42 U.S.C. Sec. 2000e(f) and 16(a) and may be

served by Acting Secretary, KEVIN K. MCALEENAN.

                                       II. JURISDICTION

       3.      This action arises under the Age Discrimination in Employment Act of 1967

(ADEA), as amended, 29 U.S.C. § 621 et seq., 29 U.S.C. § 633(a) et seq.; Sex Discrimination

under Title VII of the Civil Rights Act of 1964, Section 701 et. seq., as amended, 42 U.S.C.A.

2000e, et. seq., 29 C.F.R. 1614 et.seq., and 28 U.S.C. Section 1346.

       4.      All of the necessary administrative prerequisites have been met prior to filing the

instant action, as Plaintiff has filed timely complaints of discrimination and retaliation with her

federal employer, the Department of Homeland Security, and brings her claims more than 180

days after she filed her complaints.

       5.      The Western District of Texas is where the action complained of in the present

case took place, where the employment records relevant to the unlawful practices are kept, and

where the Plaintiff worked during the time period wherein the unlawful actions of the Defendant

occurred.

       6.      The jurisdiction of the Court is invoked pursuant to 28 US.C. § 1343(a)(4), 29

                                                  2
              Case 5:19-cv-01410 Document 1 Filed 12/04/19 Page 3 of 13



U.S.C. § 626(c)(1), 29 U.S.C. § 633(a) et seq., 29 U.S.C. Sec. 621 et seq. and 42 U.S.C. §

2000E-5 (2012).

                                             III. VENUE

        7.      Venue is appropriate in this District pursuant to 28 U.S.C. §1391 and 42 U.S.C.

2000e-5(f)(3), because the Defendant resides in this judicial district, and a substantial part of the

events giving rise to this action took place within this judicial district.

                                             IV. FACTS

        8.      Princess is a Mission Support Specialist for the Agency. She has worked under

intense stress and hostile conditions for approximately eleven of the almost thirteen years she has

been employed at the Agency’s ICE/ERO San Antonio Field Office. The hostile actions

complained of in the present complaint are a direct result of discrimination and in retaliation for

the multiple EEO complaints Princess has filed against the Agency.

        9.      Princess received an email from her supervisor Marcos Reyna on or about

November 10, 2015 instructing her to assist Mr. Calvin Johnson with the purchase of an

ergonomic chair.     Indeed, Mr. Reyna never forwarded Mr. Johnson’s medical documentation

which was attached to Mr. Johnson’s email that Mr. Johnson had previously sent to Mr. Reyna.

Princess did not purposely delay anything as it was Mr. Ryan’s negligence in not attaching Mr.

Johnson’s medical documentation that caused the delay. However, that truth did not stop the

Agency to later blame only Princess for the delay.

        10.     Having not received Mr. Johnson’s medical documents, Princess could not

proceed with the purchase of his chair.     Government Purchase Card regulations require medical

documentation for purchases that are made using a government credit card.        Princess requested


                                                   3
             Case 5:19-cv-01410 Document 1 Filed 12/04/19 Page 4 of 13



the medical documentation from Mr. Johnson and eventually received it on January 9, 2016.

The chair was purchased by Princess and it arrived at their office on or about January 26, 2016.

       11.     Mr. Johnson proceeded to file an EEO complaint against the Agency at the

ICE/ERO San Antonio Field Office.         Mr. Johnson claimed that the Agency discriminated

against him because of his disability, alleging that Princess purposely delayed the purchase of his

ergonomic chair. Of course this allegation was not true. Instead of backing Princess, Agency

management chose to retaliate and discriminate against her by chastising Princess for the delay

of the ergonomic chair.

       12.     On or about September 4, 2015, management sent an email to the Mission

Support Specialists on the fourteenth floor advising them that they were going to be rotated so

that they could all “cross train” in other administrative areas and gain experience.    They were

told it was a “Career Development Program.”

       13.     However, not all the Mission Support Specialists were rotated.               Out of

approximately 20 employees only four were rotated.       Three females, Princess being one of the

females, and one male were rotated.      The other Mission Support Specialists were left in the

units they were in before the rotation. Princess was rotated to a less desirable position because of

her age, sex and for her prior protected EEO activity.

       14.     On or about September 2015, Princess received an email from Jeff Sealey, her

(acting) supervisor at the time, instructing her to register for a Sunflower Training course being

held in Phoenix, AZ.      Sunflower is the program used by the Agency to track and inventory

property assets.   As the Property Lead, Princess was now required to take Sunflower training.



                                                 4
             Case 5:19-cv-01410 Document 1 Filed 12/04/19 Page 5 of 13



Princess advised Mr. Sealey that she was unable to attend this training on the suggested dates

because of a medical issue with an immediate family member. Mr. Sealey didn’t believe Princess

and thought she was bluffing.

       15.     On or about September 2015, two supervisory vacancy selections within the

Agency San Antonio Field Office were announced. Princess had applied for both of those

vacancies but was not selected even though her qualifications for the positions were observably

superior to that of the selectees (Christine Roberts and Jeff Sealey). The real reason Princess was

not selected was because of her age and in retaliation for her prior protected EEO activity.

Adding insult to injury Ms. Roberts became Princess’s immediate supervisor.

       16.     On or about October 2015, Princess filed an OSC complaint against the Agency

for prohibited personnel practices and also complained to the office of Texas Congressman

Michael McCaul. Congressman McCaul’s office asked Princess to write a synopsis of her

complaints. Mr. McCaul’s office then forwarded Princess’s written synopsis to the Inspector

General’s office.

       17.     On or about October 28, 2015, Princess received a performance appraisal from

AFODM Marcos Reyna who had been serving as her first and second line supervisor for the past

two years. During her meeting with Mr. Reyna, he claimed that Princess had not done her job in

reference to two contracts which allegedly caused serious delivery delays. Mr. Reyna also

referenced Calvin Johnson’s chair situation. The majority of the bullets on the document Mr.

Reyna was reading from contained negative statements regarding Princess’s job performance.

Princess received the lowest performance rating of all the administrative employees at that

Agency field office. The only other time Princess did not receive a performance rating of

                                                5
             Case 5:19-cv-01410 Document 1 Filed 12/04/19 Page 6 of 13



“Outstanding or Achieved Excellence” was in 2009 when she had two EEOs Complaints before

with the EEOC.

       18.     On or about December 2015, Princess filed the first of the EEO complaints

against the Agency that are the subject matter of the present federal complaint. Said EEO

complaint was given Agency Case No. HS-ICE-25271-2016 reflecting her claims for

discrimination, retaliation and hostile work environment.

       19.     From on or about January 2016 to February 2016, Agency management officials

continuously harassed Princess regarding her attending Sunflower training. Agency management

officials exploited the fact that Princess had a special needs child and intentionally forced

Princess to attend Sunflower training when they wanted her to go, not when she was able to go.

       20.     On or about April 2016, Princess filed her second EEO Complaint (No.

HS-ICE-26158-2016) that is also the subject matter of the present lawsuit. Ultimately Case No.

HS-ICE-26158-2016 was combined into one case under Case No. HS-ICE-25271-2016.

       21.     On or about January 2017, Mr. Reyna tasked Princess to complete the excess

process by excessing everything herself. However, Princess was not afforded any “overtime” and

nor was she given any assistance to help move the heavy furniture and other misc. items.

Plaintiff was also not assigned a relief employee to allow her to take lunch or go to the bathroom.

The Agency actions regarding Princess’s work on the excess process amounted to intentional

harassment that contributed to the overall hostile work environment Princess was being subject

to.

       22.     It should be noted that ever since Princess entered on duty with the Agency on or


                                                6
              Case 5:19-cv-01410 Document 1 Filed 12/04/19 Page 7 of 13



about September 2006, she witnessed and took part in the annual inventory.     Each employee

who was assigned to help inventory Property Assets was given a “Time-Off” award of anywhere

from eight hours to twenty-four hours depending on how much assistance an employee

contributed to the inventory.   During the two years (2015 and 2016) Princess was assigned to

the Property Unit she led and coordinated the annual inventory but received no awards, no

accolades while other employees that assisted with the inventory those two years received

“Time-Off” awards.      In 2017 and after, when Princess had been re-assigned to the

Procurement/Contracting Unit, all employees who have assisted with the annual inventory have

received “Time-Off” awards.

        23.    During the summer months of 2017, Princess was given the run around and

intentionally misinformed by Agency management officials and HR officials about the filling of

Vacancy No. LAG-FAO-1868313-AP-049. Princess would ultimately learn that she was not

selected to fill that vacancy and another similar vacancy she had applied for. Princess was not

selected for either position because of her age and in retaliation for her prior protected EEO

activity.

        24.    On or about June 2017, Princess requested to be allowed to take Contracting

Officer Technical Representative (COR) training in order to obtain her recertification but she

was told that there was no funding for her to go. However, other employees were allowed to

travel during the same time period.

        25.    On or about July 2017, Princess was verbally attacked by employee Raul Olvera.

Right after the incident took place, Princess contacted Mr. Reyna to advise him of what had

happened and to request a meeting with him and Christine Roberts. He refused to meet with

                                               7
             Case 5:19-cv-01410 Document 1 Filed 12/04/19 Page 8 of 13



Princess and instructed her to address the incident with her supervisor Ms. Roberts. Princess did

as instructed and met with Ms. Roberts.   She listened to Princess for about ten minutes and then

went to speak with Raul Olvera.    The next day Ms. Roberts called both of them into her office

and stated that while she confirmed that the incident did occur, she proceeded to blame Princess

for Mr. Olvera’s hostile behavior towards Princess. It was astonishing to Princess that she was

assaulted through no fault of her own yet she was being blamed for the assailant’s violent

behavior. Indeed, adding to Princess’s astonishment, was the fact that a few months after Mr.

Olvera’s assault, Mr. Olvera was promoted and received his own office. In the thirteen years that

Princess has been employed at that field office she was never assigned her own office.

       26.    On or about September 2017, Princess’s COR certification expired. However,

Princess was still reassigned back to the Procurement/Contracting unit and management

pressured Princess to hurry up and get her COR training done in order to do her duties. This was

the same training Princess had requested back in June 2017 but was denied.

       27.    On or about September 2017, the Agency announced that the Staff/Special

Assistant vacancy No. LAG-FAO-1994848-AP-070 was filled. The selectee was Melissa Lopez,

not Princess, even though Princess’s qualifications for said vacancy were observably superior to

that of Ms. Lopez. Princess was not selected because of her age and prior protected EEO activity.

       28.    On or about February 2018, a Supervisory Mission Support Specialist vacancy

was announced in USAJOBS for the Agency Harlingen Resident office.

       29.    On or about March 2018, the Agency announced that Rita Bass was selected for

the vacant Supervisory Mission Support Specialist role that was announced in February 2018.



                                               8
             Case 5:19-cv-01410 Document 1 Filed 12/04/19 Page 9 of 13



The circumstances surrounding Ms. Bass’s selection and her subsequent “swap” to another

position immediately after being selected for the Supervisory Mission Support Specialist role

was riddled with highly suspect procedural irregularities that eliminated Princess’s opportunity

to apply for the position that Ms. Bass was “swapped” to. The Agency’s actions were intentional

and by design to retaliate against Princess.

       30.     Sometime late in April 2018, Princess became aware that Calvin Johnson, the

Agency employee who filed an EEO complaint against the Agency, regarding the delayed

purchase of an ergonomic chair, was promoted to a supervisor position. There was no vacancy

announcement or notice of said vacant position prior to Mr. Johnson being promoted.

       31.     On or about April/May 2018, Princess filed the third EEO Complaint which is

also a subject of the present lawsuit. Said complaint was given Case No. HS-ICE-01808-2018

wherein Princess alleges that the Agency continued to discriminate against her because of her

age and retaliate against her because of her prior protected EEO activity.

       32.     On or about July 31, 2018, Princess received an email from SA William Greg

Ryan with the Office of Professional Responsibility (OPR) inquiring if Princess was available to

be interviewed.

       33.     On or about August 4, 2018, Princess received an official summons to go to the

OPR office. Princess did as instructed and met with Mr. Ryan at the OPR office. Mr. Ryan

informed Princess that she was there because the Agency alleged that during a meeting with

supervisor Gary Pinion and Rita Bass (PII) Personal Identifiable Information about Mr. Calvin

Johnson was disclosed by Princess. This allegation is false. The Agency retaliated against



                                                 9
             Case 5:19-cv-01410 Document 1 Filed 12/04/19 Page 10 of 13



Princess by making her the subject of a bogus OPR investigation.

       34.     Princess was clearly more qualified than the selectees for the positions that are the

subject of this Complaint and her qualifications were plainly superior to that of the selectees.

At all relevant times, Princess continued to be qualified to fulfill the requirements of the

positions, and desired to be selected for the positions.

       35.     Because age was a motivating factor and made a difference in the decision not to

promote Princess, the Defendant violated the Age Discrimination in Employment Act with

knowing or reckless disregard of the Act’s proscriptions.

       36.     On information and belief, Princess asserts that the Defendant acted with malice

and in reckless disregard of her rights and welfare.

       37.     Defendant, through its subordinates, retaliated against Princess and continued to

retaliate against Princess for engaging in the EEO process in violation of the ADEA and Title

VII.

                                  V.     CAUSES OF ACTION

       38.     Princess incorporates the preceding and proceeding paragraphs into this paragraph

by reference. The above described facts constitute retaliation and discrimination based on age,

and sex in violation of the Age Discrimination in Employment Act of 1967 (ADEA), as

amended, 29 U.S.C. § 633(a) et seq., 29 U.S.C. § 621 et seq., and Title VII.           Defendant’s

reasons for not selecting Princess were pretext for its true reason for not selecting her

intentionally because of her age and sex, as well as being in retaliation for Princess’s opposition

to discrimination.

       39.     Princess incorporates the preceding and proceeding paragraphs into this paragraph


                                                 10
              Case 5:19-cv-01410 Document 1 Filed 12/04/19 Page 11 of 13



by reference. Princess was subjected to a hostile work environment based on age, sex and

retaliation in violation of the Age Discrimination in Employment Act of 1967 (ADEA), as

amended, 29 U.S.C. § 633(a) et seq., 29 U.S.C. § 621 et seq., and Title VII.

        40.     Princess incorporates the preceding and proceeding paragraphs into this paragraph

by reference. Defendant’s conduct in harassing and not promoting Princess violates the Age

Discrimination in Employment Act of 1967 (ADEA), as amended, 29 U.S.C. § 633(a) et seq., 29

U.S.C. § 621 et seq., and Title VII. Princess is suffering, and will continue to suffer irreparable

injury as a result of the acts of the Defendant.

                                        VI.        DAMAGES

        41.     Princess’s claims of discrimination and retaliation are within the jurisdictional

limits of this Court.

        42.     Princess incorporates the preceding and proceeding paragraphs into this paragraph

by reference. The conduct described above proximately caused actual and compensatory damage

to Princess, including but not limited to lost wages, benefits, humiliation and emotional distress,

physical pain and suffering, medical services and medications in the past and in the future,

damage to her personal reputation, damage to her professional reputation, damage to her earning

capacity, and damage to her enjoyment of life.

        43.     Princess is entitled to recover reasonable attorney fees pursuant to EAJA 28

U.S.C. § 2412(b), Age Discrimination in Employment Act of 1967 (ADEA), as amended, 29

U.S.C. § 633(a) et seq., 29 U.S.C. § 621 et seq., and Title VII.




                                                   11
             Case 5:19-cv-01410 Document 1 Filed 12/04/19 Page 12 of 13



                                          PRAYER FOR RELIEF

       44.     WHEREFORE, Princess requests that this Honorable Court advance this case on

the docket, order a jury trial at the earliest practical date, and grant Princess the following relief

pursuant to all federal law and statutes cited in the preceding and proceeding paragraphs,

including, but not limited to the following:

               (a)     Grant Princess permanent injunction enjoining Defendant, their agents,

                       successors, employees, and those acting in consort with Defendant, from

                       continuing to violate Princess’s rights;

               (b)     Issue an order requiring Defendant to promote Princess to a position she

                       applied for and/or at a higher position to which she is entitled by virtue of

                       her responsibilities and qualifications or award front pay if such promotion

                       is not feasible;

               (c)     Issue an order awarding Princess back pay with interest, fringe benefits,

                       and any other appropriate relief necessary to make Princess whole and

                       compensate her for the civil rights violations described above;

               (d)     Award Princess compensatory damages for mental anguish;

               (e)     Award Princess prejudgment and post-judgment interest as allowed by

                       law;

               (f)     Award Princess attorney fees and costs of this suit;

               (g)     Award Princess such other legal and equitable relief as this Court deems

                       just and proper;


                                                 12
    Case 5:19-cv-01410 Document 1 Filed 12/04/19 Page 13 of 13



      (h)   Award Princess damages requested in part VI of this Complaint;

      (i)   Award Princess all other relief, in law and equity, to which Princess may

            be entitled;

      (j)   Award Princess all other relief, in law and equity, to which she may be

            entitled.


                                         Respectfully submitted,


                                 By:     /x/Ashok Bail__________________
                                         ASHOK BAIL
                                         STATE BAR #24043541
                                         3120 Southwest Freeway, Suite 450
                                         Houston, Texas 77098
                                         (832) 216-6693 (Tel)
                                         (832) 263-0616 (Fax)
                                         ashok@baillawfirm.com


                                         OF COUNSEL:

                                         HESSAM PARZIVAND
                                         STATE BAR #24071157
                                         10701 Corporate Dr.
                                         Suite 185
                                         Stafford, Texas 77477
                                         (713) 533-8171 (Tel)
                                         (713) 533-8193 (Fax)
                                         hp@parzfirm.com

                                         Of Counsel:
                                         THE PARZIVAND LAW FIRM, PLLC

                                         ATTORNEYS FOR PLAINTIFF

`




                                    13
